Citation Nr: 0631216	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the claim.

In July 2005, the Board remanded the case for additional 
evidentiary development, to include obtaining a medical nexus 
opinion.  The case has now been returned to the Board for 
further appellate consideration.


FINDING OF FACT

The preponderance of the competent medical evidence reflects 
that the veteran's hepatitis C developed as a result of his 
intravenous (IV) drug use.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
Hepatitis C.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he contracted hepatitis C while in 
service.  He has identified multiple risk factors for this 
disability while on active duty: exposure to blood through 
sharing razors with fellow soldiers; blood exposure while 
helping another soldier who had been stabbed; unprotected 
sex; and IV drug use.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Board initially finds that its July 2005 remand 
directives have been complied with; the veteran does not 
appear to contend otherwise.  Cf. Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].  In pertinent part, the Board 
directed that the veteran be provided with adequate 
notification pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), and that a medical nexus opinion be obtained.  
Here, the necessary notification was provided by a letter 
dated in August 2005, and a medical nexus opinion was 
promulgated in March 2006.

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a claimant need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Here, the veteran was sent preadjudication notice by 
a letter dated in August 2001.  Moreover, he was sent 
additional notification in August 2005 in accord with the 
Board's remand directives.  For the reasons detailed below, 
the Board finds that, through these letters, the veteran has 
been amply informed of what is required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  Both the August 2001 and August 2005 
letters included the criteria for establishing service 
connection for a disability.  In addition, the August 2001 
letter noted the risk factors for hepatitis C infections.  

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In this case, 
the August 2001 and August 2005 letters contained language to 
the effect that VA would obtain relevant records from VA or 
other Federal agency or department, and that they would 
request such records from private sources.  Moreover, the 
letters stated that VA would provide a medical examination or 
get a medical opinion if they decided it was necessary to 
make a decision on the veteran's claim.  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006).  In this case, the aforementioned VCAA 
letters contained language indicating the veteran should 
identify any relevant evidence he wanted VA to request on his 
behalf, and that he should submit any necessary release for 
VA to obtain such evidence.  Moreover, the August 2001 letter 
informed the veteran that while VA would request private 
records, it was ultimately his responsibility to make sure VA 
received the evidence.  In addition, this letter stated that 
the veteran should identify which hepatitis C risk factors 
were applicable to his case.

Finally, VA must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006).  The Board noted in its July 2005 
remand that such notification had not been provided to the 
veteran, and directed that he be provided the necessary 
notice letter.  Accordingly, the August 2005 letter informed 
the veteran that he should "[s]end us any medical reports 
you have."  See August 24, 2005, letter at page 2.  
Moreover, this letter informed the veteran that "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know," and that "[i]f you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  Id.  Further, as noted in the 
preceding paragraph, the August 2001 letter informed the 
veteran that while VA would request private records, it was 
ultimately his responsibility to make sure VA received the 
evidence.

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3) is in dispute, and was addressed by the VCAA 
letters noted above.  With respect to elements (4) and (5), 
the Board notes that a March 2006 letter sent to the veteran 
cited to Dingess/Hartman, and provided the specific type of 
notification regarding disability rating(s) and effective 
date(s) discussed by the Court in that case.  In any event, 
for the reasons detailed below, the Board concludes that 
service connection is not warranted for the veteran's 
hepatitis C.  In the absence of a grant of service 
connection, the matter of degree of disability and effective 
date of service connection is moot. 

For these reasons, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) [VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it]; see also Dela Cruz, supra.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

It is clear from a review of the file that any and all 
evidence pertinent to these claims are already of record.  
The evidence of record includes the veteran's service medical 
records as well as extensive post-service medical records.  
He has not indicated the existence of any relevant evidence 
that has not been obtained or requested.  Further, he was 
accorded a VA medical examination in conjunction with this 
case in January 2003, and an additional medical nexus opinion 
was obtained in March 2006 in accord with the Board's remand 
directives.  

The Board observes that general due process considerations 
have been satisfied.  See 38 C.F.R. § 3.103 (2006).  The 
veteran has been afforded the opportunity to present evidence 
and argument in support of his appeal.  As noted in the 
Board's July 2005 remand, he withdrew his request for an 
appellate hearing by an August 2004 letter.  

Accordingly, the Board will move on to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. §3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2006); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Hepatitis C

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding the 
lack of any scientific evidence so documenting.  It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

Misconduct

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, § 
8052 also amended 38 U.S.C. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2006).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

The Federal Circuit has held that there can be service 
connection for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the Federal Circuit further stated that 
compensation may be awarded only "where there is clear 
medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  See Allen, 237 F. 3d at 1381.

Analysis

Initially, the Board notes that Hickson element (1) is 
satisfied, as the medical record reflects the veteran has 
been diagnosed with hepatitis C.  Statements from a VA nurse 
practitioner dated in October 2001 and December 2004 note 
that he is being treated for chronic hepatitis C.  The 
January 2003 VA medical examination also includes a diagnosis 
of hepatitis C.

Regarding Hickson element (2), evidence of in-service disease 
or injury, the Board will separately address disease and 
injury.

Concerning disease, the Board notes that the service medical 
records do not document that the veteran was diagnosed with 
hepatitis C while on active duty, nor does he contend 
otherwise.  

With respect to in-service injury, as detailed above, he has 
reported multiple risk factors for this disability while on 
active duty: exposure to blood through sharing razors with 
fellow soldiers; blood exposure while helping another soldier 
who had been stabbed; unprotected sex; and IV drug use.

Initially, the Board notes that the service medical records 
do not provide any corroboration that he was exposed to blood 
through sharing razor blades, nor while helping another 
soldier who had been stabbed, nor that he was otherwise 
exposed to blood products and/or received a blood 
transfusion.  

However, it is noted in the service medical records that the 
veteran was treated for a swollen penis, apparently in 
January 1971, at which time he reported that he had had 
intercourse three days earlier when the swelling started.  
Subsequent records from June 1971 note swelling of the 
scrotum, and include an impression of epididymitis.  There is 
no specific indication in the service medical record that the 
veteran engaged in unprotected sex, or that any sexually 
transmitted disease was diagnosed.  

Service records dated in September 1971 note that the veteran 
was treated for narcotic withdrawal, and that he reported 
shooting heroin for 6 months.  It was noted at that time that 
there was no evidence of hepatitis.  Moreover, records from 
November 1971 note that he reported a history of opium 
injection a few days earlier.  

In view of the foregoing, the Board concludes that Hickson 
element (2) is arguably satisfied with respect to unprotected 
sex, in that the veteran was clearly promiscuous, and 
evidently demonstrated little concern for his own health or 
that of others.  There is no objective evidence of the other 
alleged methods of transmission (such sharing razors and 
being exposed to blood as a Good Samaritan).  However, for 
the sake of completeness, and because health care providers 
rendered opinions based on the assumption that such methods 
of transmission in fact existed, for the purpose of this 
decision the Board will likewise assume that all of the 
methods of transmission in service recounted by the veteran 
in fact occurred. 

Although there is ample evidence of IV drug use during 
service, as discussed in the law and regulations section 
above this constitutes misconduct, and service connection may 
not be granted for any disease resulting therefrom.

Turning to Hickson element (3), the question which must be 
answered is whether  
any of the non-IV drug use methods of transmission alleged by 
the veteran are as likely as not the source of his hepatitis 
C.  

The Board notes that a December 2004 statement from a VA 
nurse practitioner noted, in pertinent part, the veteran's 
reported risk factors; that VA recognized IV drug use, 
exposure to other peoples' blood, and history of multiple 
sexual partners as possible modes of transmission  The VA 
nurse practitioner opined that it was more likely than not 
that the veteran was infected with hepatitis C by one of 
these mechanisms.  The nurse practitioner further stated that 
as the veteran had had various risk factors for acquiring 
hepatitis C, that there was no way to determine the exact 
mode of transmission.  

A January 2003 VA examiner, following examination of the 
veteran and review of his claims folder, similarly stated 
that he was unable to present his personal opinion regarding 
the selection of specific risk factor which could be 
determined as a single one which could be a source of 
infection for hepatitis C.  However, the examiner also stated 
that within the factors presented in the veteran's medical 
records, which included sexual contact and injection of 
drugs, he would suggest that injection "probably was the 
most possible source" of the veteran's infection of 
hepatitis C.

In July 2005, the Board found that it was unclear from the 
examiner's statement and discussion whether "most possible" 
was in fact intended to mean "most likely."  As the Board 
believed that the word "possible" as used by the January 2003 
examiner was essentially inconclusive, it remanded the claim 
to obtain a new medical nexus opinion based upon review of 
the veteran's VA claims folder and his reported risk factors.

A VA medical opinion was subsequently promulgated in March 
2006 in accord with the Board's remand directives.  The 
clinician who promulgated this report noted that the claims 
folder had been reviewed, and summarized relevant findings 
therein.  Regarding the purported in-service risk factors, 
the clinician stated that the risk from the use of shared 
razors, tooth brushes, tattooing, ear piercing, and possible 
exposure to the virus through the use of air guns for 
immunization was extremely low, especially in relationship to 
the veteran's other exposures.  Similarly, the clinician 
stated the relative risk exposure to hepatitis C due to a 
one-time exposure to blood products from the serviceman who 
was purportedly stabbed and cared for by the veteran was very 
small.  

The reviewing clinician did acknowledge that the findings in 
the service medical records signified ongoing exposure to 
sexually transmitted diseases and possible exposure to 
hepatitis C.  However, the reviewer stated that the greatest 
exposure to hepatitis C virus was from the IV drug use.  In 
sum, the clinician opined that it was more likely than not 
that the veteran's hepatitis C was related to the veteran's 
IV drug use than to other possible causes.  

No competent medical opinion is of record which refutes the 
conclusion of the March 2006 VA medical opinion that the 
cause of the veteran's current hepatitis C was "more likely 
than not" his IV drug use.  Therefore, the Board finds that 
the preponderance of the evidence reflects that the veteran's 
hepatitis C developed as a result of his own willful 
misconduct, specifically the IV drug use which is amply 
documented in the service medical records.  As discussed 
above no compensation shall be paid if a disability is the 
result of the abuse of drugs.  See 38 U.S.C.A. 
§ 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2006); see 
also VAOPGPREC 2-98.

The veteran has been accorded ample opportunity to present 
evidence in support of his claim (i.e., that his hepatitis C 
is related to an in-service cause other than drug use).  He 
has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim of 
entitlement to VA benefits]. 

Inasmuch as the record does not reflect that the veteran's IV 
drug use developed as a result of a service-connected 
disability, the Allen exception is not applicable in this 
case.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis C.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


